Opinion by
Orlady, J.,
Caroline McFadden was regularly adjudged a lunatic by confirmation of an inquisition on July 23, 1883, and on December 18, 1883 James Condron was appointed committee of her person and estate- On July 3, 1886 the committee accepted the trust and filed a bond as required by the order of the court;
On June 3, 1887 an action was brought by Archibald McFadden and Barbara McFadden, in right of the said Barbara, against James Condron as committee of Caroline McFadden, and-after some unexplained delay, an award for $3,600, under the compulsory arbitration Act of June 16, 1836, P. L. 715, sec. 24, was secured and docketed on May 14, 1888, in favor of the plaintiff in that action. This judgment has never been appealed from.
Caroline McFadden died December 26,1890. Archibald McFadden died September 14, 1887, and subsequent to the entry of the judgment on the award of arbitrators certain proceedings were had thereon, the regularity of which is’ questioned, but they are not considered in our disposition of this case.
On November 24, 1896, Barbara McFadden presented her *370petition to the register of wills of Blair comity praying’ for a citation to the legal representatives of Caroline McFadden, requiring them to appear and to accept letters of administration or to renounce their right thereto, or to show cause why letters of administration should not be granted to her, as a person interested in the estate of the decedent, she claiming to be a creditor thereof.
To the citation awarded, John W. McFadden, a brother of the decedent, appeared and denied the right or the necessity for administration, alleging that the petitioner was not a creditor ; denying that there was any estate, and averring that he was the only heir of the decedent under the intestate laws, etc.
The register directed that letters of administration be issued to John W. McFadden, who appealed to the orphans’ court, and after hearing, the appeal from the register was dismissed and letters of administration were directed to be issued to John W. McFadden, on payment of the costs, etc., by Barbara McFadden.
From this decree an appeal brings the case before us, and the only question disposed of by this opinion is whether the unappealed-from award of arbitrators, perfected by the judgment entered thereon, was sufficient evidence of the right of the plaintiff in that judgment to have letters of administration issued on the estate of the deceased defendant.
The good faith of the committee in allowing the award of arbitrators to ripen into a judgment is seriously questioned, but the regularity of the' action or the proceedings thereunder have not been, controverted. That he had the power to assent to the submission has been decided: Hutchins v. Johnson, 12 Conn. 376; 30 Am. Dec. 622; Weston v. Stuart, 11 Me. 326. The effect given to the judgment is the basis of appellant’s complaint.
By the 23d section of the Act of June 1836, P. L. 715, it is made the duty of the prothonotary receiving the award to forthwith enter the same of record in the proper docket, and by the 24th section, “ every award so entered shall have the effect of a judgment with respect to the party against whom it is made, from the time of the entry thereof, and shall be a lien upon his real estate, until reversed upon appeal, or satisfied according to law.”
*371The committee by his silence accepted the.award as correct in amount, and it has stood unassailed from the date of its entry. No attack has been made against it, nor have the proceedings under it been directly questioned. No allegation has been made in any proper forum that the award was' secured by collusion or fraud or for a greater amount than was legally due. An award of arbitrators, unappealed from, is as conclusive of the right as a verdict and judgment: Lamb v. Miller, 18 Pa. 448; Hostetter v. Pittsburgh, 107 Pa. 419.
A valid award operates as a final and conclusive judgment as between the parties to the submission, or within the jurisdiction of the arbitrators, respecting all matters determined and disposed of by it. It stands good for all time, unless the award itself, the submission, or the statute under which the arbitration is had, specifically limits its effect to a shorter period; as long as it remains unimpeached, it cannot be contradicted by other evidence: Morse on Arbitration, 487; 2 Am. & Eng. Ency. of Law (2d. ed.), 794.
The judgment entered on the award-was none the less effective and permanent, as far as its conclusiveness was concerned, because the defendant did not have real estate on which it could become a lien, or because the plaintiff by inaction permitted it to lose a lien if any ever attached. As it stood upon the record it was a final judgment, conclusive between the parties to it, and was a sufficient basis for the petition asking for - the administration of the defendant’s estate. This is all that we decide.
The judgment is affirmed.